DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 14-16, 20, 77 and 81-94 are pending in this application.
Drawings
The drawings are objected to because many of the compounds are missing portions of their structures, i.e. 884, 079 (it is believed that this compound should be 979), 1130, 1157, etc.  It is advised that the applicants thoroughly check all of the structures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 94 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Newly added claim 94 contains four species which do not appear in the specification or in the applicants’ priority documents.  See page 45, lines 6 and 7 in column 1 and page 46, line 1, columns 1 and 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 87 and 89-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 87 recites the limitation "oxetanyl, tetrahydrofuranyl or pyrrolidinyl" in the definition of Z.  There is insufficient antecedent basis for this limitation in the claim.
Claim 89 and claims dependent thereon recite the limitation "substituted with 1 R5" in the definition of Z.  There is insufficient antecedent basis for this limitation in the claim.
Claim 91 and claims dependent thereon recite the limitation "aryl or heteroaryl, optionally substituted with 1-5 R5" in the definition of Z2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 91 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the moiety -C(O)N(RC1) in the definition of R3, R5 and R6 which is not valence satisfied.
Claim 93 recites the limitation "heteroaryl, optionally substituted with 1-5 R5" in the definition of Z2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 93 is vague and indefinite in that it is not known what is meant by the moiety -C(O)N(RC1) in the definition of R3, R5 and R6 which is not valence satisfied.
Claim 94 recites the limitation "Si(OH)3" in the species on page 9, line 3, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "-O-(3-methyl-2,5-dioxidopyrrolidin-1yl)" in the species on page 9, line 2, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "1,4-phenylene" in the species on page 10, lines 1-3, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "oxetan-3-yl" in the species on page 11, line 1, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "cyclobutyl" in the species on page 11, line 5, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 is vague and indefinite in that it is not known what is meant by the substituents on page 15, lines 4-5, column 2 which are not compounds but substituents.
Claim 94 recites the limitation "-O-C(O)-CH2-Br" in the species on page 17, line 1, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 is vague and indefinite in that it is not known what is meant by the second occurrence of the species on page 20, line 1, column 1 which is a duplicate of the species on page 18, line 4, column 1.
Claim 94 recites the limitation "cyclobutyl" in the species on page 20, line 5, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "oxetan-3-yl" in the species on page 20, line 6, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-aminophenyl" in the species on page 26, lines 1-5, column 1; page 27, lines 1-4, column 1; page 28, lines 1-4, column 1; page 29, lines 1-3, column 1; page 30, lines 1-3, column 1; page 31, lines 1-6, column 1; page 32, lines 1-4, column 1; page 38, lines 5-8, column 1; page 39, lines 1-4, column 1; page 39, line 7, column 1; page 40, lines 1-5, column 1; page 41, lines 1-3, column 1; page 42, lines 1-3, column 1; page 43, lines 1-3, column 1; page 44, lines 1-4, column 1; page 45, lines 1-7, column 1; and page 46, lines 1-2, column 1; page 53, line 5, column 1; page 54, lines 1-4, column 1; and page 55, lines 1-3, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "2-methoxyphenyl" in the species on page 26, lines 1-5, column 2; page 27, lines 1-4, column 2; page 28, lines 1-4, column 2; page 29, lines 1-4, column 2; page 30, lines 1-3, column 2; page 31, lines 1-6, column 2; page 32, lines 1-8, column 2; page 33, lines 1-2, column 2; page 39, lines 5-6, column 1; page 39, line 7, column 2; page 40, lines 1-5, column 2; page 41, lines 1-3, column 2; page 42, lines 1-3, column 2; page 43, lines 1-3, column 2; page 44, lines 1-4; column 2; page 45, lines 1-7, column 2; page 46, lines 1-5, column 2; and page 55, line 4, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation " 
    PNG
    media_image1.png
    153
    373
    media_image1.png
    Greyscale
" in the species on page 31, line 2, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "3-aminophenyl" in the species on page 32, line 5, column 1 and page 46, line 3, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "2-aminophenyl" in the species on page 32, line 6, column 1 and page 46, line 4, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "3-methoxyphenyl" in the species on page 32, line 7, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-methoxyphenyl" in the species on page 32, line 8, column 1 and page 46, line 5, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-hydroxyphenyl" in the species on page 33, line 1, column 1 and page 46, line 6, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "3-hydroxyphenyl" in the species on page 33, line 2, column 1 and page 47, line 1, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "2-hydroxyphenyl" in the species on page 33, line 3, column 1 and page 47, line 2, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-aminomethylphenyl" in the species on page 33, line 3, column 2 and page 47, line 1, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-aminoethylphenyl" in the species on page 33, line 4, column 2 and page 47, line 2, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-aminopropylphenyl" in the species on page 33, line 5, column 2 and page 47, line 3, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-aminobutylphenyl" in the species on page 33, line 6, column 2 and page 47, line 4, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-aminopentylphenyl" in the species on page 33, line 7, column 2 and page 47, line 5, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "2-trifluoromethylphenyl" in the species on page 35, line 1, column 1 and page 48, line 8, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-methylsulfonylphenyl" in the species on page 35, line 2, column 1 and page 49, line 1, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "3-methylsulfonylphenyl" in the species on page 35, line 3, column 1 and page 49, line 1, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "2-methylsulfonylphenyl" in the species on page 35, line 4, column 1 and page 49, line 2, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "ethylcarboxamidophenyl" in the species on page 35, line 5, column 1 and page 49, line 3, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "3-methyloxetanylcarboxamidophenyl" in the species on page 35, line 6, column 1 ad page 49, line 4, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-difluoromethylphenyl" in the species on page 35, line 7, column 1 and page 49, line 5, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-morpholin-4-ylphenyl" in the species on page 35, line 1, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-(4-methylpiperazin-1-yl)phenyl" in the species on page 35, line 2, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-(4-difluoropiperidin-1-yl)phenyl" in the species on page 35, line 3, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "1,1-dioxidothiomorpholin-4-ylphenyl" in the species on page 35, line 4, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "6-aminopyridin-3-yl" in the species on page 35, line 6, column 2 and page 49, line 3, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "2-aminopyrimidin-5-yl" in the species on page 35, line 7, column 2 and page 49, line 4, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-ethoxycarboxamidophenyl" in the species on page 36, line 1, column 1 and page 50, line 1, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-ethylureaphenyl" in the species on page 36, line 2, column 1 and page 50, line 2, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-ethylsulfonamidophenyl" in the species on page 36, line 3, column 1 and page 50, line 3, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-(3,4-dioxido-2-dimethylamino-oxeten-1-yl)phenyl" in the species on page 36, line 4, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "2-aminobenzothiazol-5-yl" in the species on page 38, line 2, column 1 and page 53, line 2, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "2-methoxy-6-trifluoromethylphenyl" in the species on page 38, line 6, column 2 and page 53, line 5, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 is vague and indefinite in that it is not known what is meant by the 2nd, 3rd and 4th occurrence of the species on page 44, line 3, column 1; page 45, line 2, column 1 and page 46, line 2, column 1 which are duplicates of the species on page 39, line 7, column 1.
Claim 94 is vague and indefinite in that it is not known what is meant by the 2nd and 3rd occurrence of the species on page 44, line 3, column 2; and page 45, line 2, column 2 which are duplicates of the species on page 39, line 7, column 2.
Claim 94 recites the limitation "4-aminoethoxyethylphenyl" in the species on page 47, line 6, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "1-oxo-pyridin-4-yl" in the species on page 48, lines 1-3, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-fluorophenyl" in the species on page 48, line 4, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "3-fluorophenyl" in the species on page 48, line 5, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "2-fluorophenyl" in the species on page 48, line 6, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-trifluoromethylphenyl" in the species on page 48, line 7, column 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "3-trifluoromethylphenyl" in the species on page 48, line 8, column 1m.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "2-methoxypyridin-3-yl" in the species on page 48, line 1, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "6-methoxypyridin-3-yl" in the species on page 48, line 2, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-amino-2-methoxyphenyl" in the species on page 48, line 3, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-amino-2-trifluoromethoxyphenyl" in the species on page 48, line 4, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "6-amino-2-methoxypyridin-3-yl" in the species on page 48, line 5, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "4-ethylaminophenyl" in the species on page 48, line 6, column 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "diethylaminophenyl" in the species on page 48, line 7, column 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16, 20, 77, 81, 83, 88, 89, 91 and 92 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbel et al., Bioorganic & Medicinal Chemistry.  Corbel teaches the compounds and compositions of the compounds of formula (II-k) where Z1 is phenyl substituted with OH and 3-propyl-pyrrolo[2,3-b]pyrazine or 1-methyl-3-propyl-pyrrolo[2,3-b]pyrazine; m is 0; q is 2; n is 1; p is 0; R2a is H; R2b is H; RC is H; and RD is H as set forth in examples 20 and 21.
Claim(s) 14-16, 77, 81, 83 and 84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kindermann et al., U.S. Patent No. 7,799,524.  Kindermann teaches the compounds and compositions of the compounds of formula (II-k) where Z1 is -CH2-O-(2-aminopurin-4-yl); m is 0; q is 3; n is 1; p is 0; R2a is H; R2b is H; RC is H; and RD is H as set forth in example 11.

Claim(s) 14-16, 77, 81, 83, 84, 91 and 92 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renfrew et al., Journal of Organometallic Chemistry.  Renfrew teaches the compounds and compositions of the compounds of formula (II-k) where Z1 is 1-methyl-imidazol-5-yl; m is 0; q is 3; n is 1; p is 0; R2a is H; R2b is H; RC is H; and RD is H as set forth in example L6.

Claim(s) 14-16, 77, 81, 83, 84, 88, 91 and 92 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al., Chemical Science.  Sun teaches the compounds and compositions of the compounds of formula (II-k) where Z1 is phenyl, pyridine-3-yl and -CH2NH2; m is 0; q is 3; n is 1; p is 0; R2a is H; R2b is H; RC is H; and RD is H as set forth in examples 3a, 3c and 3g.

Claim(s) 14-16, 20, 81, 83, 84 and 91-93 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germeroth et al., Organic & Biomolecular Chemistry.  Germeroth teaches the compounds of formula (II-k) where Z1 is 5-[(3aS,4S,6aR)-2-Oxohexahydro-1H-thieno[3,4-d]imidazol-4-yl]; m is 4; q is 3; n is 1; p is 0; R2a is H; R2b is H; R2c is H; R2d is H; RC is H; and RD is H as set forth in example 3.

Claim(s) 14-16, 77 and 81-84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crews et al., U.S. 9,500,653.  Crews teaches the compounds and compositions of the compounds of formula (II-k) where Z1 is -C(O)-NH-(CH2CH2O)3CH2C(O)NH(CH2CH2O)2-(CH2)6-Cl; m is 1; q is 3; n is 1; p is 0; R2a is H; R2b is H; R2c is H; R2d is H; RC is H; and RD is H, -C(O)CH2O-(4-adamantylphenyl), -C(O)-O-C(CH3)3, -C(O)-CH2-C(triphenyl) etc. as set forth in examples HyT2, HyT4, HyT5, HyT6, HyT7, 17, HTL-7, HTL-8, etc.
,
Claim(s) 94 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vegas et al., WO 2016/019391.  Vegas teaches the compounds and compositions of the compounds of formula (II-k) where Z1 is 4-aminophenyl; m is 0; q is 3; n is 2; p is 0; R2a is H; R2b is H; RC is H; and RD is H as set forth in example Z1-Y19 amine on page 156.

Claim Objections
Claims 85 and 86 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624